FIRST DISTRICT COURT OF APPEAL
                   STATE OF FLORIDA
                 _____________________________

                         No. 1D18-5073
                 _____________________________

BRYAN FLOWERS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

                       September 9, 2019


RAY, C.J.

    Bryan Flowers appeals an order dismissing with prejudice his
motion for postconviction relief filed under Florida Rule of
Criminal Procedure 3.850, and a later order imposing sanctions.
We affirm.

     In 2014, Flowers was convicted of second-degree murder and
possession of a firearm by a convicted felon. He was sentenced as
a habitual felony offender (“HFO”) to fifty years in prison with a
mandatory minimum of twenty years for the murder, and a
consecutive thirty years with a mandatory minimum of three years
for the firearm possession. This court upheld his conviction and
sentence on direct appeal without opinion and mandate issued
almost four years ago in 2015. Flowers v. State, 171 So. 3d 704 (Fla.
1st DCA 2015).

     The following month, Flowers filed a motion to correct illegal
sentence under Florida Rule of Criminal Procedure 3.800(a)
arguing that his consecutive mandatory minimum sentences were
illegal. The denial of that motion was affirmed on appeal. Flowers
v. State, 226 So. 3d 816 (Fla. 1st DCA 2017). Flowers then filed his
first motion for postconviction relief under Florida Rule of
Criminal Procedure 3.850 raising four claims of ineffective
assistance of counsel. After denying his request to amend or
supplement that motion, the postconviction court denied his
motion, and we affirmed that decision on appeal. Flowers v. State,
236 So. 3d 1011 (Fla. 1st DCA 2017). Flowers next filed another
3.800(a) motion arguing that his consecutive HFO sentences were
illegal. The postconviction court denied his motion because the
same claim had been rejected in his first 3.800(a) motion but also
explained why his claim lacked merit. We again affirmed the
decision on appeal. Flowers v. State, 237 So. 3d 482 (Fla. 1st DCA
2018).

     One month after he filed his second 3.800(a) motion, Flowers
filed a successive 3.850 motion raising the same claims he
unsuccessfully tried to add to his first 3.850 motion. The
postconviction court denied his motion as successive and issued a
warning that if he continued to file frivolous, successive pro se
motions, he would be referred to the Department of Corrections
(“DOC”) for the imposition of disciplinary proceedings under
section 944.279(1), Florida Statutes, and he could also be
prohibited from submitting pro se filings in the future. We
affirmed that decision on appeal. Flowers v. State 253 So. 3d 1068
(Fla. 1st DCA 2018).

    Later in 2018, Flowers filed yet another successive 3.850
motion raising four new claims of ineffective assistance of counsel
and a fifth claim related to his habitual traffic violations that had
been raised and rejected twice before. The postconviction court
dismissed his motion as untimely and successive, found that he
had committed an abuse of judicial procedure by filing repetitive
and frivolous postconviction motions, and ordered him to show
cause why he should not be barred from further pro se filings in

                                 2
the instant case. In response, Flowers reargued his habitual traffic
violations claim, and suggested the court issue a “strong warning”
rather than impose sanctions on him because he is not trained in
the law and relies on prison law clerks to help prepare his court
filings. The court disagreed. It found that Flowers had abused the
judicial process by filing frivolous claims, wasted the court’s
limited and valuable time, deprived other indigent petitioners of
the opportunity to have their motions addressed in a timely
manner, and proved that he had no intention of abiding by the
court’s decisions or heeding its warnings. The court then barred
him from filing any further pro se pleadings in the instant case and
referred him to prison officials for the imposition of disciplinary
proceedings.

                Order Dismissing Postconviction Claims

     It is improper for a defendant to raise claims of ineffective
assistance of counsel piecemeal by filing successive motions. Pope
v. State, 702 So. 2d 221, 223 (Fla. 1997). A second or successive
rule 3.850 motion is an extraordinary pleading. As such, a court
may dismiss the motion if it fails to allege new grounds and the
prior decision was on the merits or, if new grounds are alleged, the
court finds that the defendant’s failure to raise those grounds in a
prior motion was an abuse of process or there was no good cause
for the failure to raise them previously. Fla. R. Crim. P. 3.850(h)(2).
Additionally, ineffective assistance claims filed more than two
years after the judgment and sentence become final are
procedurally barred as untimely unless they fall within an
exception to the two-year deadline. Martinez v. State, 265 So. 3d
690, 692 (Fla. 1st DCA 2019).

     Here, Flowers’s four new claims of ineffective assistance of
counsel are untimely because they were raised more than two
years after his conviction became final, and he has failed to show
justification for not raising them in his initial 3.850 motion. Thus,
they are procedurally barred. See Fla. R. Crim. P. 3.850(b). His
remaining ineffective assistance claim about his habitual traffic
violations has already been raised twice and rejected by the courts,
the first time on the merits. See Carroll v. State, 192 So. 3d 525,
526–27 (Fla. 1st DCA 2016) (observing that prisoners waste
valuable and limited court resources by filing successive

                                  3
postconviction claims that have already been addressed). For these
reasons, we affirm the order dismissing his postconviction claims
with prejudice.

                       Order Imposing Sanctions

     A circuit court’s order prohibiting an inmate from filing
additional pro se pleadings is reviewed for an abuse of discretion.
Edwards v. State, 192 So. 3d 522, 523 (Fla. 1st DCA 2016). A court
has the inherent authority to limit abuses of the judicial process
by pro se litigants whose frivolous or excessive filings interfere
with the timely administration of justice. See Rivera v. State, 728
So. 2d 1165, 1166 (Fla. 1998). But that authority must be exercised
with careful consideration for an inmate’s right to challenge his
incarceration. Edwards, 192 So. 3d at 523. A court must provide
an inmate with notice of the sanctions it intends to impose and an
opportunity to respond before it prohibits any further pro se
filings. Toliver v. Crews, 146 So. 3d 64, 65 (Fla. 1st DCA 2014). The
court must also demonstrate that the inmate has abused the
judicial process. State v. Spencer, 717 So. 2d 95, 96 (Fla. 1st DCA
1998). Conversely, a court can refer an inmate to the DOC for
disciplinary proceedings under section 944.279 based on frivolous
court filings without giving him notice or an opportunity to
respond. Ponton v. Willis, 172 So. 3d 574, 576–77 (Fla. 1st DCA
2015).

     A claim need not be repetitive for it to be frivolous or an abuse
of the judicial process. Carter v. State, 82 So. 3d. 1069, 1071 (Fla.
4th DCA 2011); see also Johnson v. State, 44 So. 3d 198, 200 (Fla.
4th DCA 2010) (“Untimely postconviction challenges, which do not
establish an exception to the two-year time limit, are abusive and
sanctionable”). Nor is there any “fixed number of filings that
constitute an abuse of process.” Dennis v. State, 685 So. 2d. 1373,
1374–75 (Fla. 3d DCA 1996).

     In this case, the postconviction court recounted Flowers’s
extensive history of unsuccessful collateral attacks on his
conviction and sentence. It specifically noted that several of his
claims had been raised and rejected in prior motions, and each of
those decisions had been affirmed on appeal. Even a warning from
the court in its previous order did not deter Flowers from filing a

                                  4
new round of frivolous and untimely claims, including one that was
denied on the merits in his initial 3.850 motion. His response that
he is untrained in the law and relies on the advice of prison law
clerks is not a valid excuse. See Wallace v. State, 127 So. 3d 707,
707 (Fla. 4th DCA 2013). The postconviction court conscientiously
detailed how Flowers’s repeated filing of frivolous pro se pleadings
defied the law and impaired the rights of those with legitimate
claims. We thus affirm the order imposing sanctions.

    AFFIRMED.

BILBREY and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Bryan Flowers, pro se, Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                                 5